Citation Nr: 0534978	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for depression and 
dysthymia, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision, which granted a 30 
percent rating for depression, not otherwise specified, and 
dysthymia (previously characterized as dysthymic disorder 
with headaches), effective from October 2001.  The veteran 
appealed for a higher rating.  This case also comes to the 
Board on appeal from an August 2004 RO decision, which denied 
a compensable rating for bilateral hearing loss.  

In a December 2004 decision, the RO granted a 50 percent 
rating for the veteran's depression and dysthymia, effective 
from October 2001.  She continued her appeal for a higher 
rating.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's service-connected depression and dysthymia 
is productive of no more than occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships; her disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic affecting her ability to 
function independently and appropriately, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, and the inability to establish and 
maintain effective relationships.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by no more than auditory acuity level II in both 
ears.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for service-connected depression and dysthymia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2005).  

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in December 2002, 
with regard to the depression and dysthymia claim, and was 
sent to her prior to the initial RO rating decision in August 
2004, with regard to the hearing loss claim.  In any case, as 
explained herein below, each of the notices complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice with regard to the depression and dysthymia claim is 
not prejudicial to the veteran because it was sent prior to 
the final transfer of the case to the Board for appellate 
consideration in October 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of her appeal.  Accordingly, the Board will proceed to 
adjudicate the claims.  

In the VCAA notices sent to the veteran in March 2004 
(relevant to the depression and dysthymia claim) and June 
2004 (relevant to the hearing loss claim), the RO advised the 
veteran of what was required to prevail on her claims for an 
increased rating, what specifically VA had done and would do 
to assist in the claims, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on her behalf.  The RO also 
requested the veteran to inform it of, or send, any evidence 
or information in her possession that pertained to her 
claims.

Further, the veteran was provided with a copy of the rating 
decisions dated in December 2002 (depression/dysthymia) and 
August 2004 (hearing loss), setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating.  In the rating decisions, the RO also 
informed the veteran of the reasons for its determinations 
and the evidence it had considered in its considerations.  
The general advisements were reiterated in the statements of 
the case issued in April 2003 (depression/dysthymia) and May 
2005 (hearing loss), as well as in the supplemental 
statements of the case issued in June 2003, November 2003, 
December 2004, and September 2005 (depression/dysthymia), and 
in September 2005 (hearing loss).  The statements of the case 
and the November 2003 supplemental statement of the case also 
contained reference to 38 C.F.R. § 3.159 and the United 
States Codes cites relevant to the VCAA.  Additionally, the 
statements of the case and supplemental statements of the 
case provided the veteran opportunity to identify or submit 
any evidence she wished to be considered in connection with 
her appeal.  As such, through these documents, the RO 
informed the veteran of the information and evidence needed 
to substantiate her claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decisions, 
statements of the case, and supplemental statements of the 
case - all taken together - the RO has sufficiently informed 
the veteran of the information or evidence needed to 
substantiate her claims for an increased rating for 
depression/dysthymia and hearing loss, and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but she 
declined.  The RO has obtained VA outpatient treatment 
records of the veteran, as well as private medical treatment 
records (i.e., from Coleman Professional Services and P.K., 
D.O.) that were identified by the veteran.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in September 2002, December 
2003, October 2004, and August 2005, specifically to evaluate 
the current nature and severity of the disabilities at issue.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the histories of the 
service-connected disabilities.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities.

A.  Depression and Dysthymia 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2005).  

The RO has evaluated the veteran's service-connected 
disability of depression and dysthymia under 38 C.F.R. 
§ 4.130, Diagnostic Code 9433, for dysthymic disorder.  It is 
noted, however, that the same criteria are applied when 
evaluating major depressive disorder under Diagnostic Code 
9434 and mood disorder, not otherwise specified, under 
Diagnostic Code 9435.  The Board hereafter will refer solely 
to Code 9433, as that code appears to be the most closely 
analogous to the veteran's service-connected disability (see 
38 C.F.R. § 4.20).  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from the veteran's 
service-connected mental disorder under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in Diagnostic Codes 
9433 (or Codes 9434 and 9435).  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9433, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran's service-connected condition of depression and 
dysthymia is currently rated 50 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9433.  After consideration of all 
the evidence, the Board finds that the veteran's disorder is 
most appropriately evaluated as 50 percent disabling, and 
that she does not meet the rating criteria for a 70 percent 
rating.  

A review of the record shows that the veteran underwent VA 
examinations in September 2002 and October 2004 in connection 
with her claim.  She also received outpatient treatment from 
the VA, as well as from a psychiatrist, K.P., DO, of Coleman 
Professional Services.  

In an initial psychiatric evaluation by P.K., DO, in October 
2001, the veteran was tense, anxious, and depressed.  She had 
previously been employed as a social worker/case manager for 
18 years, but was presently looking for employment.  She 
lived alone.  On mental status examination, she was alert and 
oriented, with mild psychomotor agitation.  Her speech was 
coherent and conversational.  Her mood was mildly to 
moderately anxious with a history of panic disorder.  Her 
affect was congruent.  There were no delusions or 
hallucinations, and she was not suicidal or homicidal at 
present.  Insight and judgment were average.  The diagnoses 
were depressive disorder (non-specified) and generalized 
anxiety disorder with panic disorder, and the assigned Global 
Assessment of Functioning (GAF) scale score was 70 (mild).  

At the time of the September 2002 VA examination, the veteran 
was a full-time student at a university and lived alone.  She 
reported that in the past year she attempted suicide twice.  
She was being treated by a private psychiatrist for 
depression and anxiety and was taking prescribed medications.  
On mental status examination, she was on time and neatly 
attired.  There were no unusual mannerisms or movements.  She 
was alert and oriented times three.  Her mood was dysphoric 
and her affect was constricted.  Speech was logical, 
coherent, and goal directed.  There were no indications of 
any hallucinations, delusions, or other psychotic processes.  
Cognitive functioning appeared intact.  She denied current 
suicidal and homicidal ideation.  Her insight and judgment 
were not grossly impaired.  She complained of depression, 
which was manifested in a poor appetite, intermittent sleep 
disturbance, fatigue, no leisure activities, low self esteem, 
pervasive sense of sadness, feelings of failure and 
discouragement, and difficulty making decisions.  
Psychological testing was performed, which revealed 
significant depression in an individual with underlying 
dysthymia.  The veteran appeared able to work and to attend 
school, despite the significance of her depression and 
dysthymia.  The diagnoses were depression not otherwise 
specified and dysthymia, and the assigned GAF scale score was 
52.  

A review of outpatient treatment reports from P.K., DO, of 
Coleman Professional Services, dated from 2002 to 2004, show 
that the veteran was seen regularly for medication therapy 
check visits.  She was in a nursing program through a 
university, and during one period worked as a part-time bus 
driver at a university.  Apparently, in October 2002 she 
informed the students on her bus that she was planning to 
commit suicide on Halloween.  At the time, she was 
experiencing financial problems and feared eviction.  
Overall, for the period of 2002 to 2004, her mental 
disability was manifested by the following clinical findings.  
Sleep, appetite, energy level, and interests were evaluated 
as good, and occasionally as fair.  Mental status examination 
generally showed her to be cooperative and oriented.  General 
appearance was neat or casual.  Speech, insight/judgment, 
attention/concentration, and cognition/abstraction were 
evaluated as good, and occasionally as fair.  Mood was 
generally anxious and depressed.  There was generally no 
suicidal or homicidal ideation.  Thought content/process was 
generally noted as obsessed and evaluated as mild.  Diagnoses 
were principally major depression or major depressive 
disorder, and generalized anxiety disorder.  Her GAF scale 
scores were assigned a narrow range, as follows:  64 in July 
2002; 65 in October 2002, December 2002 and February 2003; 66 
in June 2003; 67 in September 2003 and December 2003; and 66 
in March 2004.

VA outpatient records dated from 2001 to October 2004 show 
clinical findings consistent with those reported on private 
treatment records.  A VA psychiatrist diagnosed the veteran 
with dysthymic disorder, gender identity disorder, and 
attention deficit hyperactivity disorder.  Her GAF scale 
scores were assigned as follows:  55 in December 2002 and 
January 2003; and 60 in July 2004 and October 2004.  

At the time of the October 2004 VA examination, the veteran 
reported intermittent depressed mood, particularly during 
winter months.  She described feelings of loneliness due to 
difficulty making and keeping close friends.  She avoided 
crowds and experienced much interpersonal mistrust.  She 
struggled with significant issues secondary to gender 
identity disorder.  Historically, she was twice divorced.  
She described herself as having been a "good worker" who 
was punctual and did her best.  She reportedly attempted 
suicide in December 2001/January 2002 by overdose and in 
April 2002 by trying to crash her car.  She was currently 
receiving outpatient treatment at the VA, to include 
medication.  On mental status examination, she presented with 
good hygiene and a cooperative interpersonal style.  She was 
oriented times three.  Her judgment was somewhat immature and 
her insight seemed limited.  Her mood was mildly depressed 
with an affect appropriate to content.  Psychomotor behavior 
was within normal limits, as was the rate and flow of speech.  
The thought process was focused and coherent.  Of thought 
content, there was no evidence of delusions, hallucinations, 
or suicidal/homicidal ideation at that time.  Psychological 
testing was performed, which revealed a profile suggestive of 
a socially withdrawn, avoidant, and introverted person who 
feared rejection and criticisms from others.  The testing 
also showed significant long-term depression.  The examiner 
found that regarding functional impairment, the veteran 
appeared to have been both an efficient and dedicated worker 
but was nevertheless underemployed, struggling currently with 
financial problems due to that.  Her primary impairment, 
though, appeared to be in the social arena, where she 
appeared to be significantly deficient socially.  She was 
competent to manage her financial affairs in her own 
interest.  The diagnoses were dysthymic disorder, major 
depressive disorder (recurrent), gender identity disorder 
(not otherwise specified), and attention deficit 
hyperactivity disorder (inattentive type); and the assigned 
GAF score was 52.  

VA outpatient records dated from December 2004 to September 
2005 show ongoing psychotherapy on a monthly basis.  In March 
2005, she reported an improved mood due to developing better 
interpersonal relationships.  She continued to attend classes 
at a university.  In July 2005, she reported increased 
depression after she received notice that the VA would no 
longer continue vocational assistance.  She was in need of a 
new job and was looking for employment.  She was pleased with 
a new intimate relationship, which she indicated was going 
well.  While depressed, she nevertheless had the following:  
adequate hygiene, no evidence of psychomotor agitation, 
normal speech, logical thoughts, and adequate judgment and 
insight.  In September 2005, the veteran report that her 
medication was helping.  Her GAF scale score was 60 for each 
month from December 2004 to August 2005.

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

As a whole, the record, as noted herein above, shows some 
variance in the veteran's assigned GAF score.  Her private 
psychiatrist has generally assigned GAF scores in the range 
of 64 to 70 (indicating mild disability) for the period of 
the veteran's claim.  Her VA medical providers, as well as 
the VA examiners, have generally assigned GAF scores in the 
range of 52 to 60 (indicating moderate disability).  In any 
event, for purposes of the present appeal a disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.

The Board finds that the medical evidence does not show that 
the veteran's service-connected condition of depression and 
dysthymia more nearly approximates the schedular criteria for 
a 70 percent rating under Diagnostic Code 9433.  For 
instance, there is no objective evidence showing that her 
impairment is manifested by such symptoms as obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic affecting her ability 
to function independently and appropriately, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, and the inability to establish and 
maintain effective relationships.  Recurrent depression does 
affect the veteran's ability to function appropriately and 
effectively at times.  However, her disability has not 
prevented her from pursuing a nursing degree at a university.  
There were reports of suicide attempts or a threat of suicide 
on three different occasions during the period of December 
2001 to October 2002, and perhaps the October 2002 threat was 
related to her difficulty in adapting to stressful 
circumstances (i.e., pursuing a university degree while 
working part-time and having financial problems).  
Nonetheless, on mental status evaluations at Coleman 
Professional Services and at the VA, she was generally found 
not to have suicidal ideation.  She is consistently shown to 
be without speech difficulty.  She is consistently oriented 
to time, place, and person, and she takes care of her 
personal appearance.  Her judgment is generally good.  While 
there were disturbances of mood (i.e., it was depressed 
and/or anxious), neither her thought process nor her 
communication was impaired.  While the record demonstrates 
that she has difficulty in establishing and maintaining 
effective work and social relationships (particularly the 
latter), she is not shown to be unable to form and keep such 
relationships.  Such symptoms, the Board finds, are more 
characteristic of a disability picture that is contemplated 
by a 50 percent rating under Code 9433.  

In sum, as shown by the preponderance of the competent 
medical evidence, the veteran does not demonstrate most of 
the criteria listed as warranting a 70 percent rating 
assignment under the Rating Schedule, and her service-
connected disability of depression and dysthymia is not 
otherwise shown to be of such severity as to affect her life 
and her ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 70 percent 
rating.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  
Under 38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  She contends that a compensable rating 
is warranted on the basis that her hearing loss has worsened 
to the extent that she has now been prescribed hearing aids.  

The record shows that the veteran underwent VA examinations 
in December 2003 and August 2005.  At the time of the 
December 2003 examination, an audiometric evaluation revealed 
the following pure tone thresholds, in decibels, at 1,000, 
2,000, 3,000, and 4,000 Hertz:  30, 30, 30, and 55, for an 
average of 36 in the right ear; and 30, 20, 20, and 45, for 
an average of 29 in the left ear.  Speech recognition (per 
Maryland CNC) was 92 percent in the right ear and 88 percent 
in the left ear.  The summary of the audiological test 
results reflected mild sensorineural hearing loss, bilateral.  
The VA audiometric findings reflect level I auditory acuity 
in the right ear and level II auditory acuity in the left 
ear.  See 38 C.F.R. § 4.85, Tables VI.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.

At the time of the August 2005 examination, an audiometric 
evaluation revealed the following pure tone thresholds, in 
decibels, at 1,000, 2,000, 3,000, and 4,000 Hertz:  25, 25, 
25, and 45, for an average of 30 in the right ear; and 30, 
25, 20, and 40, for an average of 29 in the left ear.  Speech 
recognition (per Maryland CNC) was 88 percent in both ears.  
The summary of the audiological test results reflected mild 
sensorineural hearing loss, bilateral.  The VA audiometric 
findings reflect level II auditory acuity in both ears.  See 
38 C.F.R. § 4.85, Tables VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating.  See 38 C.F.R. § 4.85, Table VII, Code 6100.

Also of record are private medical records of the Speech and 
Hearing Clinic at Kent State University, dated in 2003 and 
2004, as well as outpatient records from the VA, dated from 
2001 to September 2005.  In pertinent part, these records 
show that the veteran wore hearing aids (received from both 
Kent State University and VA) and underwent audiological 
evaluations at the university in February 2003 and July 2003 
after reporting difficulty in understanding classroom 
lectures.  The audiological evaluation results, particularly 
for the February 2003 evaluation for which a detailed 
assessment was provided, showed mild high frequency 
sensorineural hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear, with "excellent" word discrimination scores 
bilaterally (90 percent in the right ear and 92 percent in 
the left ear).  The impression was that the veteran's high 
frequency hearing loss in both ears, in conjunction with her 
significant auditory processing disorder, made it difficult 
for the veteran to follow lectures and to understand speech 
when in noise.  A review of the outpatient records does not 
show that the veteran's audiometric findings are reflective 
of higher levels of auditory acuity that, in combination, 
would correspond to a compensable rating under Code 6100.  

The Board has noted the veteran's contention that a hearing 
loss condition requiring hearing aids should be compensably 
rated.  However, the Board is bound by the applicable laws 
and regulations of the VA (see 38 C.F.R. § 20.101), and as 
noted in this case the mechanical application of the rating 
schedule to the numeric designations (i.e., II for each of 
the ears) assigned through the audiometric evaluations has 
resulted in a noncompensable rating under Code 6100.  The 
Board has also noted the veteran's argument that the testing 
environment - a soundproof booth - is not "practical" as it 
does not replicate the world in which we live, with all of 
its ambient noise.  However, the Board observes that a 
soundproof booth offers a standard clinical setting for 
evaluating hearing loss in all veterans who are in receipt of 
VA compensation based on hearing disability.  Any variation 
of that testing environment wherein ambient noise is included 
as a factor, such as a "Hearing In Noise Test" or a 
"Speech Perception In Noise" test, is evidently not used in 
the VA system.  In any case, it would seemingly be difficult 
to interpret the results of such alternative tests for 
purposes of VA compensation.  Further, in this case as noted 
by the evaluator from Kent State University, the difficulty 
the veteran has in understanding speech when in noise is not 
wholly attributed to her hearing loss, but rather to a 
significant auditory processing disorder.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that her hearing loss 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Therefore, the degree 
to which the veteran's hearing loss impairs her industrially 
has been adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  In short, the 
Board finds no basis upon which to assign a higher disability 
evaluation.

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected bilateral hearing loss 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  The Board finds that the preponderance 
of the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for depression and dysthymia is denied.  

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


